Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claims 1-5 are pending in this application and have been examined in response to application filed on 07/13/2021.

Specification
The disclosure is objected to because of the following informalities: [0030], line 7, word 16 “eh” is a typo.  The examiner is interpreting “eh” as “the”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al. (US 10,133,385 B1) in view of Faulkner et al. (US 2018/0337963 A1) and Machida (US 2006/0101343 A1).

As to INDEPENDENT claim 1, Maloney discloses a method for assisting a service provider in explaining clauses of an agreement to a consumer and making an online agreement, the method implemented on an agreement system, the agreement system includes a processor and a memory, the method comprising the steps of: providing, by an interface module, a consumer interface on a consumer device, the consumer interface has a text frame configured to present the clauses of the agreement (fig.84; a text frame is displayed), a video frame configured to present a video stream… (fig.84; a video frame is displayed), two buttons configured to present two responses for the clauses, wherein each of the two buttons configured to receive a selection (fig.52; two selection buttons are displayed at the bottom of the device); 
presenting, by an agreement module, a clause of the clauses in the text frame, the agreement module implemented on the agreement system (fig.52; contract terms are displayed); 
presenting, by the agreement module, the two responses linked to the clause… (fig.52; the user may agree or disagree with the presented contract terms); receiving, by the agreement module, the selection between the two responses by [selecting] one of the two buttons (fig.52; the user may select “DISAGREE” or “AGREE”); and 
presenting a next clause or a message logically coupled to the clause (fig.52, fig.53; the next page of the contract is displayed).  Maloney does not expressly disclose … from a camera coupled to the consumer device…; buttons are soft buttons; as text overlay on the two soft buttons; presenting, by the agreement module, in near real-time, the video stream;
In the same field of endeavor, Faulkner discloses presenting a video stream in near real-time from a camera coupled to the consumer device ([0055], [0070]; video captured by the user device is presented  in near real-time).
It would have been obvious to one of ordinary skill in the art, having the teaching of Maloney and Faulkner before him prior to the effective filling date, to modify the electronic contract disclosure unit taught by Maloney to include a video conferencing interface taught by Faulkner with the motivation being to show the user how she appears to the other users.  Maloney-Faulkner does not expressly disclose buttons are soft buttons; as text overlay on the two soft buttons.
In the same field of endeavor, Machida discloses buttons are soft buttons with text overlays (fig.5; buttons are customizable).
It would have been obvious to one of ordinary skill in the art, having the teaching of Maloney-Faulkner and Machida before him prior to the effective filling date, to modify the electronic contract disclosure unit taught by Maloney-Faulkner to include a GUI customizing interface taught by Machida with the motivation being provide interface customization.
	
	
As to claim 2, the prior art as combined discloses receiving, from an admin interface presented on a service provider device, by the agreement module, logically linked clauses, wherein each clause of the clauses has two possible responses, the clauses are logically linked based on the two possible responses (Maloney, col.48, l.20-30; the provider and the consumer can negotiate by accepting/declining contract terms).

As to claim 3, the prior art as combined discloses recording, by an AV module, a screen as a video, the screen includes the consumer interface (Maloney, col.14, l.26-40; the whole environment including interface screen is recorded), the AV module implemented on the agreement system; receiving, by the AV module, through a microphone coupled to the consumer device, the selection between the two responses spoken in the microphone as an audio (Maloney, col.14, l.41-55; sound that including user making a verbal selection is recorded); and 
combining, by the AV module, the audio with the video (Maloney, col.59, l.55-57; captured data are combined as a single, multimedia record).

As to claim 4, the prior art as combined discloses generating, by the agreement module, the online agreement based on the clauses and selected responses to each clause of the clauses (Maloney, col.58, l.9-10, l.31-35; the agreement is completed and authenticated).

As to claim 5, the prior art as combined discloses wherein the two responses are acceptance and rejection (Maloney, col.13, l.55-64).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Denker et al. (US 2019/0026848): System and method for contract negotiation and drafting.
Senzee (US 2016/0171635 A1): Automated contract terms negotiating system and method.
Rung et al. (US 2016/0057388 A1): Online conference system with real-time document transaction platform.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173